DETAILED ACTION
Response to Amendment
Applicant's amendments filed May 21st, 2021 have been entered. Claims 1-2 and 20 have been amended. Claim 19 has been cancelled. Claims 26-27 have been added.

The Section 102/103 rejections made in the Office action mailed February 24th, 2021 have been withdrawn due to Applicant’s amendments/arguments and the Examiner’s amendment as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jiazhong Luo on June 30th, 2021.

The application has been amended as follows: 

	1.	An electronic device, comprising:
	a substrate
	a thin film circuit layer disposed over the substrate; and
	a protective coating layer disposed over the thin film circuit layer, the protective coating layer comprising:
	a first coating; and
	a second coating disposed over the first coating, and

		wherein
		the first coating and the second coating are thermally conductive,
	each of the first coating and second coating has a cross-plane thermal conductivity in a direction normal to a respective coating surface
	the first coating and the second coating are each made of a material having substantially same chemical element or elements butes measured using nanoindentation, 
	the first coating has a hardness lower than that of the second coating.

2.	The electronic device of claim 1, wherein the material is selected from the group consisting of diamond like carbon (DLC), silicon nitride, silicon oxynitride, boron nitride, boron oxynitride, aluminum nitride, aluminum oxynitride, aluminum boron nitride, silicon boron nitride, silicon aluminum nitride, SiAlON, titanium aluminum nitride, chromium nitride, tungsten nitride, and a combination thereof.
8.	The electronic device of claim[[ 1,]] 2, wherein the material is boron nitride, the first coating is

9.	The electronic device of claim[[ 1,]] 2, wherein the material is boron nitride comprising hexagonal crystal structure wherein the hexagonal plane of boron nitride in the first coating is oriented substantially parallel to the protective coating layer[[,]] and the hexagonal plane of boron nitride in the second coating is oriented substantially normal to the protective coating layer.

 2, wherein- the material is diamond-like carbon (DLC), wherein the second coating has a ratio of sp3 to  sp2 DLC structures higher than that of the first coating.

11.	The electronic device of claim[[ 1,]] 2, wherein the material is aluminum nitride, wherein the first coating comprises aluminum nitride being amorphous[[,]] or having randomly oriented Wurtzite crystal structure

12.	The electronic device of claim 11, wherein for at least one of the first coating and the second coating the material is aluminum nitride further in combination with titanium nitride (AlTiN) having a molar ratio of Ti/(Al+Ti) is in a range from 0.01 to 0.6.

	20.	An electronic device, comprising:
	a substrate
	a thin film circuit layer disposed over the substrate; and
	a protective coating layer disposed over the thin film circuit layer, the protective coating layer having a sandwich structure comprising:
	a first coating; and
	two layers of a second coating, one layer of the second coating disposed below the first coating and the other layer of the second coating disposed over the first coating, and
	a fluoropolymer or a fluorochemical deposited or grafted on a top surface of the protective coating layer,
		wherein
		the first coating and the second coating are thermally conductive,
	each of the first coating and second coating has a cross-plane thermal conductivity in a direction normal to a respective coating surface
 are each made of a material having substantially same chemical element or elements butes measured using nanoindentation, 
	the first coating has a hardness lower than that of the second coating.
		
26.	The electronic device of claim 1, wherein each of the first coating and the same coating the respective coating surface greater than or equal to 5 W/(m*K).	

27. The electronic device of claim 1, wherein each of the first coating and the same coating has a thermal conductivity in the direction normal to the respective coating surface less than or equal to 2,000 W/(m*K).


Explanation of the Examiner’s Amendment/Claim Interpretation
The alteration of the range is to clarify that the protective coating is not a polymer based coating, which generally have a thermal conductivity in the range of 0.1 to 0.5 W/m*K (Thermal conductivity of polymer-based composites: Fundamentals and applications; pg. 44), which were not examined by the Examiner and not taught in the specification.

The claim as originally amended still allowed for major compositional variation, which would still result in differing crystal/amorphous structures and/or crystalline orientations (i.e. the amorphous orbital structure of DLC is still different from the crystalline/amorphous structure of SiO2).
With the addition of the limitation “a material having substantially same chemical element or elements”, the purpose to clarify that a material comprising substantially similar substantially same chemical element or elements” is defined thusly: the first coating and the same coating comprise substantially the same chemical element or elements, for example, the materials as described in the application, such as diamond like carbon (DLC) mainly comprising carbon or boron nitride or aluminum nitride or titanium nitride, etc. See e.g., paragraph [0065] of the published application.  With the term “substantially” as defined in the application (e.g., [0039]), the two coatings may have some variations.  By way of example, as described in the application, the elemental ratio in the two coatings may be different, or the coatings may comprise a small amount of other elements.  For example, hexagonal boron nitride may contain a small amount (e.g., 0.1-3 mol.%) of hydrogen. The DLC coating may contain hydrogen at a suitable range (e.g., 0.1-5 mol.%).  See e.g., the published Application, paragraphs [0068] and [0075].  For another example, the coatings may comprise aluminum nitride, optionally titanium nitride, with a molar ratio of Ti/(Al+Ti) in a suitable range (e.g., from 0.01 to 0.6).  See the published Application, paragraph [0078].

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), which states that when a generic/linking claim is allowable, any previously withdrawn claim that depends from or otherwise contains all of the same limitations should be rejoined. Therefore, claims 8-10, directed to non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2nd, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18, 20, and 26-27 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth in Chou (U.S. Pub. No. 2005/0231213 A1), which teaches a fingerprint sensor comprising a substrate and circuit layer disposed thereon and a protection layer comprising at least two/three thermally conductive layers disposed on the circuit layer, wherein alternating layers counteract different stresses, either compressive or tensile (i.e. have different hardness measureable via nanoindentation), wherein each layer would have inherently comprised a thermal conductivity greater than the claimed range (see cited references), followed by a fourth layer of fluoropolymer or fluorochemical deposited/grafted atop the top of the multilayer. However, the differences in hardness are not stated to be a result of different crystalline/amorphous structures and/or crystalline orientation but rather of different composition, falling outside the limitation 2, which would fall outside of the moderate variation allowed in the claim limitations).
This is true for nearly all of the prior art in this area including CN 104647820 A (teaches protection layer deposition order of Si3N4 or AlN/SiC/DLC); KR 2005/0093933 A (teaches protection layer deposition order of silicon nitride/boron carbide; U.S. Pub. No. 2001/0019168 A1 (abstract); U.S. Pub. No. 2012/0091517 A1 (SiN/SiC), and U.S. Patent No. 9,147,100 (claim 9).
Of inventions that teach or allow for the coatings comprising “substantially the same chemical element/elements” such as JP 2004-298348 A, which teaches single or multilayer conductive insulating layers (All Figs. [112a-112c] or [117]) a top coating is required to be a surface conductive film (All Figs. [116]); U.S. Patent No. 6,091,082, which requires a silicon carbide discharge layer over the nitride passivation layers; or U.S. Pub. No. 2011/0137562, which requires additional circuitry above the thermally conductive dielectric layer, none could or would be motivated to provide a fluoropolymer/fluorochemical coating on a top surface of the protective coating layer.

As related to closest prior art regarding the DLC coating embodiment (claim 10):

Both Miyai et al. (U.S. Pub. No. 2004/0185590 A1) and Yang et al. (U.S. 6,316,734 B1) teach a thermally conductive, dielectric DLC coating comprising one or more layers atop an electrically conductive circuit layer/substrate, wherein in combination with Lundahl (U.S. Pub. No. 2016/0125220 A1) sufficiently teach a dielectric layer(s) followed by a hydrophobic fluoropolymer layer [0014], neither teaches this in combination with the hardness differential resulting from differing amorphous structures.
It is well-known in the art to form a DLC coating as a more graphitic sp2-based adhesion layer followed by a more diamond-like sp2-based hard layer, as set forth in U.S. Patent No. 4,996,079 (col. 1, lines 20-24); JP 10-265955 A [0010-0011]; Thin film structures of diamond-like carbon prepared by pulsed plasma techniques [pg. 61]; Multilayers of amorphous carbon prepared by cathodic arc deposition [abtract]; and Thermal stability of nonhydrogenated multilayer amorphous carbon prepared by the filtered cathodic vacuum arc technique [abstract].
However, it is also well-known that a DLC layer consisting of sp2 orbitals drops the thermal conductivity to below the claimed range as measured by the 3ω method (which is how the claimed thermal conductivity is measured) as set forth in Thermal conductivity of diamond-like carbon films and Thermal conductivity of ultrathin tetrahedral amorphous carbon films.
While in isolation, it would have been possible for one of ordinary skill in the art to provide a certain amount of the desired diamond-like sp3 orbitals to obtain the required increase in thermal conductivity [Thermal conductivity of diamond-like carbon films], the addition of the fluoropolymer layer would have required additional adhesion increasing considerations in combination with DLC coatings as set forth U.S. Pub. No. 2014/0120350 A1 (adding silicon or nitrogen); JP 06-215367 A1 (corona treatment); JP 2007-213715 A, WO 2016/132562 A1, and U.S. Pub. No. 2002/0009593 A1 (fluorination, which is not considered to be a grafted or deposited fluoropolymer/fluorochemical).
This is also assumed to be true for similarly alternating coatings comprising claimed embodiments such as aluminum nitride (AlN) [Biomimetic hard and tough nanoceramic Ti–Al–N film with self-assembled six-level hierarchy] and boron nitride (BN) [Boron Nitrides - Properties, Synthesis and Applications; pg. 5, Table 1].
In conclusion, an electronic device having in sequence a substrate, thin film circuit layer, and a protective coating, the protective coating layer comprising both a first layer and a second layer, wherein the first and second layers comprises a thermal conductivity of higher than 0.5 W/m*K, the first coating comprises a lower hard hardness (adhesion) than the second coating resulting from substantially same chemical element/elements having different crystalline/amorphous structures and/or crystalline .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been additionally cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 2nd, 2021